DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gotanda (US 20170249616 A1) in view of Tang (US 5404002 A) and Kotula (US 20130135101 A1)
Regarding claim 1, Gotanda discloses:1. A commodity reading device (fig. 2 100), comprising:

	a fixed scanner configured to read a code symbol on a commodity by capturing an image of the code symbol (fig. 2 105 fixed scanner);
	a processor configured to (fig. 2 107 CPU):
	detect the code symbol in the image captured by the fixed scanner (paragraph 27 barcode), extract commodity information for identifying the commodity from the detected code symbol (paragraph 27 identify merchandise based on barcode), and provide a notification to a user, the notification indicating that the hand-held scanner is available to read the code symbol (fig. 5 display suggestion to use touch scanner which is part of handy scanner).

Gotanda fails to disclose the notification being when a time between the detection of the code symbol and the extracting of the commodity information exceeds a preset threshold length of time

However Tang discloses switching to one barcode scanning mode means when another means fails and notifying an operator (abstract, fig. 4). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Gotanda by using a handy scanner when a fixed scanner fails (and vice versa) and having the Gotanda fig. 5 notification inform the operator. The motivation for the combination is improved fault handling (column 1 49-58).



However Kotula discloses barcode scanning fault based on a time between detection and extracting (paragraph 69). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Gotanda as modified by identifying fault based on a timeout period. The motivation for the combination is simple substitution of one element for another to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Gotanda as modified differs from the claimed invention in the way fault is detected. Kotula discloses fault based on time. One of ordinary skill in the art having benefit of the disclosure could have used a timeout period to assess fault with the fixed or handheld scanners.

Regarding claim 2, Gotanda as modified discloses
2. The commodity reading device according to claim 1, further comprising: a display screen, wherein the notification provided by the processor causes the display screen to display a message to the user (fig. 5 as modified).

Regarding claim 3, Gotanda as modified further discloses:
3. The commodity reading device according to claim 2, further comprising: a signal lamp, wherein the notification provided by the processor further causes the signal lamp to signal a malfunction of the fixed scanner (paragraph 67 as modified).

Regarding claim 4, Gotanda further discloses wherein the processor is further configured to provide a notification to a user in a subsequent transaction indicating that the fixed scanner and the hand-held scanner is available for reading a code symbol (fig. 5).
Gotanda fails to disclose and Tang discloses:
a memory configured to store a flag value indicating a previous failure of the extraction of the commodity information (abstract controller monitors the operation of each source and flags the failed sources.), wherein the processor is further configured to determine a scanner, based on the stored flag value, is inoperable (abstract controller flags failed sources. 
It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Gotanda by using a handy scanner when a fixed scanner fails (and vice versa) and having the Gotanda fig. 5 notification inform the operator. The motivation for the combination is improved fault handling (column 1 49-58).

Regarding claim 5, Gotanda further discloses:
5. The commodity reading device according to claim 1, wherein the processor is further configured to register a commodity for sale in a sales transaction based on commodity information extracted from a code symbol (paragraph 12).

Claim 11 is rejected for the same reason as claim 1.
Claim 12 is rejected for the same reason as claim 2.
Claim 13 is rejected for the same reason as claim 3.
Claims 14 and 15 are rejected for the same reason as claim 4.
Claim 16 is rejected for the same reason as claim 5.


Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Takeno (US 20190012883 A1) in view of Tang (US 5404002 A), Kotula (US 20130135101 A1) and Gotanda (US 20170249616 A1)

Regarding claim 6, Takeno discloses:6. A self-service point-of-sales terminal (paragraph 14), comprising:
	a display screen configured to be viewed by a customer registering items in a sales transaction (fig. 1 21);
	a hand-held scanner configured to read a code symbol on a commodity in the sales transaction (fig. 2 26);
	a fixed scanner configured to read a code symbol on a commodity in the sales transaction by capturing an image of the code symbol on the commodity (fig. 2 25, abstract fixed scanner); and a processor configured to (fig. 2 40): detect the code symbol in the image captured by the fixed scanner, extract commodity information for identifying the commodity from the detected code symbol (abstract A fixed scanner acquires commodity identifying information corresponding to a commodity at a reading position.)



However Tang discloses switching to one barcode scanning mode means when another means fails and notifying an operator (abstract, fig. 4). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Gotanda by using a handy scanner when a fixed scanner fails (and vice versa) and having the Gotanda fig. 5 notification inform the operator. The motivation for the combination is improved fault handling (column 1 49-58).

Takeno as modified still fails to disclose the fault being based on a time between the detection of the code symbol and the extracting of the commodity information exceeds a preset threshold length of time

However Kotula discloses barcode scanning fault based on a time between detection and extracting (paragraph 69). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Gotanda as modified by identifying fault based on a timeout period. The motivation for the combination is simple substitution of one element for another to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Gotanda as modified differs from the 

Takeno as modified still fails to disclose the notification being a display that the hand held scanner is available to read.

However Gotanda discloses displaying notifications when a hand held scanner should be used (fig. 5), the notificiations accompanied by a signal lamp (paragraph 67). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Takeno as modified by presenting an indication on the display to the customer when one of the scanners should not be used. The motivation for the combination is to convey operational information to a customer (paragraphs 66-67) 

Claim 7 is rejected based on above modification incorporating teachings from Gotanda which teach a signal lamp.

Regarding claim 8, Takeno as modified fails to disclose the additional subject matter of claim 8. 
However Tang discloses:
a memory configured to store a flag value indicating a previous failure of the extraction of the commodity information (abstract controller monitors the operation of each source and flags the failed sources.), wherein the processor is further configured to determine a 
It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Takeno as modified by using a handy scanner when a fixed scanner fails (and vice versa). The motivation for the combination is improved fault handling (column 1 49-58).

Takeno as modified switches to operative scanners (fixed or hand held) based on one of them being inoperative, but fails to disclose providing a notification to a customer in a subsequent transaction indicating that the fixed scanner is inoperable and the hand-held scanner is available for reading a code symbol.

However Gotanda discloses displaying notifications when a hand held scanner should be used (fig. 5), the notificiations accompanied by a signal lamp (paragraph 67). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Takeno as modified by presenting an indication on the display to the customer when one of the scanners should not be used. The motivation for the combination is to convey operational information to a customer (paragraphs 66-67) 

Regarding claim 9, Takeno discloses:9. The self-service point-of-sales terminal according to claim 6, wherein the processor is further configured to register a commodity for sale in a sales transaction based on commodity information extracted from a code symbol (abstract the processor registers 

Regarding claim 10, Takeno discloses:
10. The self-service point-of-sales terminal according to claim 6, further comprising: a card reader/writer for receiving transaction settlement payments from the customer (paragraph 24-25, fig. 2 22).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gotanda (US 20170186294 A1) has a similar disclosure to the Gotanda reference applied in the action. White (US 8944322 B2) discloses a checkout terminal with multiple barcode scanners. Collins (US 20120325913 A1) discloses a checkout terminal with a barcode scanner that can be fixed or handheld. DiCristina (US 20060091218 A1) discloses scanning barcodes with multiple readers. Walter (US 6325290 B1) discloses a checkout terminal that selectively disables checkout scanners.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687